739 N.W.2d 82 (2007)
Matthew CHAPMAN, Plaintiff-Appellant,
v.
PHIL'S COUNTY LINE SERVICE, INC., Philip Lodholtz, and County Line Towing, Defendants-Not Participating, and
Osceola County and Mark Warren Cool, Defendants-Appellees, and
Department of Transportation, Defendant.
Docket No. 134385. COA No. 269150.
Supreme Court of Michigan.
October 3, 2007.
On order of the Court, the application for leave to appeal the April 19, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.